Case: 12-12639          Date Filed: 12/03/2012   Page: 1 of 22

                                                                         [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-12639
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:10-cv-02405-WSD


STEFAN GOIA,

llllllllllllllllllllllllllllllllllllllll               Plaintiff-Counter Defendant-Appellant,

                                                 versus

CITIFINANCIAL AUTO,

llllllllllllllllllllllllllllllllllllllll            Defendant-Counter Claimant-Appellee.
                                      ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (December 3, 2012)

Before HULL, JORDAN and FAY, Circuit Judges.

PER CURIAM:

         Stefan Goia, proceeding pro se, appeals the district court’s judgment in

favor of CitiFinancial Auto Corporation (“CitiFinancial”) on his federal civil
              Case: 12-12639     Date Filed: 12/03/2012   Page: 2 of 22

rights claim, 42 U.S.C. § 1983, Fair Debt Collection Practices Act (“FDCPA”)

claim, 15 U.S.C. § 1692 et seq., and state law claims. For the reasons set forth

below, we affirm the district court’s judgment in favor of CitiFinancial.

                                        I.
      CitiFinancial removed from state court to the district court Goia’s action

that arose in connection with his 2007 purchase of a Suzuki Aerio vehicle (“the

vehicle”) from a Georgia dealership. In Goia’s complaint, he alleged that he had

signed a four-year Retail Installment Sale Contract (“the finance contract” or “the

contract”) with the dealership to finance the cost of the vehicle. The dealership

later transferred the finance contract to CitiFinancial. Upon assignment,

CitiFinancial placed insurance on the vehicle in order to insure its interest in the

vehicle and billed the cost of the insurance premiums to Goia. Goia, however,

refused to pay the cost of the insurance that CitiFinancial obtained, as he believed

that he was not liable for the cost under the terms of the finance contract. After

not receiving payment of the billed insurance costs, CitiFinancial determined that

Goia was in default and attempted to collect the cost of the insurance. Goia’s

complaint raised claims for breach of contract, harassment, discrimination, theft,

defamation, and trespassing. CitiFinancial counterclaimed that Goia had breached

the finance contract because he had failed to pay the amount owed on the vehicle



                                          2
              Case: 12-12639       Date Filed: 12/03/2012   Page: 3 of 22

under the terms of the contract.

      The finance contract provided that the creditor/seller of the vehicle was the

Georgia dealership. The contract further stated that the creditor/seller was referred

to as “we” or “us” in the contract. At the bottom of the contract, below Goia’s

signature, was the statement that the seller assigned its interest in the contract to

CitiFinancial, the assignee. The contract provided that Goia gave “us” a security

interest in the vehicle. The contract further stated the following: “[y]ou agree to

have physical damage insurance covering loss of or damage to the vehicle for the

term of this contract. The insurance must cover our interest in the vehicle. If you

do not have this insurance, we may, if we choose, buy physical damage

insurance.” The creditor/seller would inform Goia of the type of insurance and

charge he must pay, which would be the premium of the insurance and a finance

charge at the highest rate the law permitted.

      CitiFinancial filed a motion for summary judgment, arguing that Goia’s

claims were not actionable under Georgia law and Goia had failed to prove his

claims. Goia also filed a motion for summary judgment as to his claims, arguing

that CitiFinancial breached the contract by billing him for its insurance on the

vehicle where he already had proper insurance. As to his discrimination claim,

CitiFinancial would not explain why it would not recognize his proof of insurance,

                                            3
              Case: 12-12639     Date Filed: 12/03/2012    Page: 4 of 22

which, according to Goia, constituted discrimination. As to his theft claim, he

asserted that CitiFinancial failed to apply the payments that Goia sent it towards

the amount due under the contract. Goia asserted that CitiFinancial harassed him

and his family by making telephone calls to collect payment for the costs of an

insurance policy that CitiFinancial had illegally placed on the vehicle.

CitiFinancial defamed him by informing credit bureaus that he was delinquent and

by informing his wife’s workplace, his friends, and his relatives that he would lose

the vehicle if he did not pay the cost of CitiFinancial’s insurance on the vehicle.

Finally, CitiFinancial had attempted to take his vehicle from his property without

justification, which constituted trespassing.

      In his affidavit, he attested that CitiFinancial falsely told credit reporting

agencies that he was delinquent. Further, CitiFinancial made telephone calls to

other third parties without justification. As to his trespassing claim, he attested

that CitiFinancial had sent a tow truck to his property without a repossession order

or other justification, as well as charged him four times for a repossession fee. As

to his discrimination claim, he attested that CitiFinancial informed him that it did

not recognize his insurance, but did not explain why it did not accept his

insurance.

      In his deposition, he testified that he was born in Romania in 1932. He also

                                           4
              Case: 12-12639     Date Filed: 12/03/2012   Page: 5 of 22

testified that CitiFinancial representatives had visited his home several times, and

the representatives would ring the doorbell of his home in a “civilized manner”

and inform Goia to contact CitiFinancial. These representatives did not state

anything further. Goia’s only complaint was with respect to the tow driver who

had a “different manner,” but he did not explain the driver’s actions further. As to

his defamation claim, Goia testified that CitiFinancial had contacted one of Goia’s

family members and his wife’s workplace, but Goia did not remember what

CitiFinancial told the third parties, only that it was about Goia’s account.

      In the district court’s summary judgment order, it liberally construed Goia’s

discrimination claim as arising under 42 U.S.C. § 1983 based on his national

origin and accent. It found that, CitiFinancial was not a state actor, and thus, his

claim was without merit. The court found that his state law defamation claim was

preempted by the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

As to Goia’s claims for trespassing, harassment, and theft based on Georgia

criminal statutes, the court found that those statutes did not provide a civil cause

of action. As to Goia’s civil trespass claim, Goia had not identified any evidence

that showed that there was an unlawful interference with Goia’s right to enjoy his

property. The district court construed Goia’s allegations of harassment as arising

under the FDCPA. However, the FDCPA only applied to debt collectors, which

                                          5
               Case: 12-12639     Date Filed: 12/03/2012    Page: 6 of 22

CitiFinancial was not. The court determined that there were disputed factual

issues regarding the contract claim. Thus, the court granted summary judgment in

favor of CitiFinancial as to all of the claims in Goia’s complaint, except as to the

contract claim.

        At the pretrial conference, almost three months after the court had scheduled

the case for a bench trial, Goia informed the court that he would present his

contract claim to a jury. The court indicated that there was no request for a jury in

the instant case. Goia responded that he had requested a jury in state court, before

his case was removed, but that he did not have a copy of the document now. The

court stated that, if Goia had wanted a jury trial, he had to request a jury trial in

federal court, which he had never done. Thus, the court would be the trier of fact

at trial.

        Goia made oral and written motions to recuse the district court judge

because, according to Goia, he was biased and prejudiced. In support, Goia filed

an affidavit in which he reiterated the arguments in his motion for summary

judgment. Because Goia had not offered any evidence concerning bias or

impartiality that would make fair judgment impossible, the standard for recusal

under 28 U.S.C. § 455, the court denied Goia’s motion.

        At the bench trial, Renee Woods, the Vice President of Operations for

                                            6
              Case: 12-12639    Date Filed: 12/03/2012    Page: 7 of 22

CitiFinancial, testified that CitiFinancial was the lender that actually provided the

financing for the vehicle. Goia was informed at the dealership that CitiFinancial

would be the lender of the vehicle loan and also received a welcome letter in June

2007 informing him that CitiFinancial was the lender. CitiFinancial also sent Goia

billing invoices that informed Goia that he must maintain insurance on his vehicle

and name CitiFinancial as the loss payee. CitiFinancial also sent Goia letters that

indicated his insurance had expired and that requested proof of insurance, but

received no response. Thus, CitiFinancial placed insurance on the vehicle to

protect its interest in the vehicle and billed Goia for the cost of the premium. Goia

later sent CitiFinancial a policy from Nationwide that indicated that he had

procured insurance on his vehicle for a six-month period in 2008, but

CitiFinancial determined that Goia was not in compliance with the contract

because CitiFinancial was not listed as the loss payee on the policy. Because Goia

did not pay the cost of CitiFinancial’s insurance on the vehicle, Goia became

delinquent.

      Following the bench trial, the court determined that CitiFinancial was the

assignee of the contract, as demonstrated by its conduct in loaning the funds to

Goia and servicing the loan, and thus, CitiFinancial was authorized to enforce the

terms of the contract. In this case, the contract required Goia to obtain insurance

                                          7
              Case: 12-12639     Date Filed: 12/03/2012    Page: 8 of 22

that was sufficient to cover CitiFinancial’s interest in the vehicle. By failing to list

CitiFinancial as the loss payee on Goia’s insurance policy with Nationwide, Goia

breached the contract. When Goia breached the contract, CitiFinancial was

entitled to purchase the insurance policy on the vehicle and charge that cost to

Goia. Goia’s failure to make his monthly payments as required under the contract

constituted a default, and thus, Goia was liable for the total amount due, as well as

interest since Goia’s initial breach. Thus, judgement was entered in favor of

CitiFinancial as to Goia’s breach-of-contract claim, and judgment was entered in

favor of CitiFinancial against Goia as to CitiFinancial’s breach-of-contract

counterclaim.

                                          II.

      On appeal, Goia argues that the state acted jointly with Citigroup, of which

CitiFinancial is a subsidiary, as the federal government owns stock in the

company. Goia claims that his theft claim is meritorious as CitiFinancial took

from him more than was allowed under the contract. Goia contends that he was

harassed with respect to CitiFinancial’s debt practices and that the court should

not have granted summary judgment to CitiFinancial on the basis that it was

collecting its own debts because it was, in fact, stealing. Goia contends that he

proved all four elements of his defamation claim. He also proved his trespassing

                                           8
                Case: 12-12639        Date Filed: 12/03/2012        Page: 9 of 22

claim because CitiFinancial’s visits were not polite or appropriate, and he did not

consent to the visits.1

       We review the district court’s grant of summary judgment de novo, viewing

all evidence and drawing all reasonable factual inferences in favor of the

nonmoving party. Penley v. Eslinger, 605 F.3d 843, 848 (11th Cir. 2010).

Summary judgment is appropriate where there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. Id. We may affirm the

district court’s judgment on any ground that finds support in the record. Lucas v.

W.W. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir. 2001). Pro se pleadings are

held to a less stringent standard than pleadings drafted by attorneys and should be

liberally construed. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006).

Discrimination Claim

       In order to prevail in a civil rights action under § 1983, a plaintiff must

show that an act or omission deprived him of a federal constitutional right, and

that the act or omission was by a person acting under color of state law. Harvey v.

Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992). Section 1983 does not provide a

       1
           Goia also challenges several of the district court’s statements concerning the contract
claim in its order denying his motion to reconsider its summary judgment order. However, the
district court denied summary judgment as to the contract claim and held a bench trial as to the
claim. The district court did not in any way base its bench-trial ruling on the contract claim on its
statements in its order denying his motion to reconsider. Thus, we do not address any alleged
inconsistency or falsity concerning these statements.

                                                 9
               Case: 12-12639       Date Filed: 12/03/2012       Page: 10 of 22

cause of action against federal officers for violating a party’s federal constitutional

rights. See 42 U.S.C. § 1983. Rather, such a cause of action arises under Bivens v.

Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 397, 91 S.Ct. 1999, 2005, 29

L.Ed.2d 619 (1971). However, the Supreme Court has declined to expand Bivens

to encompass a suit against private corporations acting under color of federal law.

Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 71, 74, 122 S.Ct. 515, 521, 523, 151

L.Ed.2d 456 (2001).

       Goia’s claim that CitiFinancial’s parent company, CitiGroup, received

funding from the federal government does not show that CitiFinancial was acting

under color of state law. Thus, Goia has not shown state action under § 1983.2

Trespass and Theft Claims

       Under Georgia law, every citizen has the right of enjoyment of private

property, and every act of another which unlawfully interferes with such


       2
          Goia argues that the district court misconstrued his complaint as alleging a claim under
42 U.S.C. § 1983 because he alleged that CitiFinancial had committed discrimination. To the
extent Goia intended to raise a claim under 42 U.S.C. § 1981 or § 1982, Goia failed to submit
any evidence that showed CitiFinancial discriminated against him based on his minority status.
See Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d 1228, 1235 (11th Cir. 2000) (providing that,
for a successful claim under § 1981, a plaintiff must show that the defendant intentionally
discriminated against him with regard to minority status in making a contract); Jackson v.
Okaloosa Cnty., Fla., 21 F.3d 1531, 1543 (11th Cir. 1994) (providing that, for a successful claim
under § 1982 claim, a plaintiff must show that he was deprived of his property interest because of
intentional racial discrimination). Thus, the district court’s decision to not construe his claims
under § 1981 or § 1982 did not result in error.


                                               10
             Case: 12-12639     Date Filed: 12/03/2012      Page: 11 of 22

enjoyment is an actionable tort. O.C.G.A. § 51-9-1. A trespasser is one who

knowingly and without authority enters upon the land of another after receiving

prior notice that entry is forbidden. Pope v. Pulte Home Corp., 539 S.E.2d 842,

843-44 (Ga. Ct. App. 2000). For a plaintiff to raise a claim for trespass under

§ 51-9-1, they must show that the trespasser refused to leave the house or realty

after being asked to leave or that they interfered with the plaintiff’s possessory

interest in the realty. See Udoinyion v. Re/Max of Atlanta, 657 S.E.2d 644, 648

(Ga. Ct. App. 2008).

      The Georgia criminal statutes for trespassing and theft do not expressly

provide for a civil remedy, and thus, a civil remedy cannot arise from a violation

of these statutes. See O.C.G.A. §§ 16-7-21 (criminal trespass), 16-8-2 (theft by

taking), 16-8-3 (theft by deception); Anthony v. Am. Gen. Fin. Servs., Inc., 697

S.E.2d 166, 171-72 (Ga. 2010) (providing that, where there is nothing in the

provisions of the criminal statute creating a private cause of action in favor of the

victim purportedly harmed by the violation of the penal statute, there is no private

civil cause of action arising from the criminal statute).

      With respect to Goia’s civil trespass claim, the sole evidence in the record at

the time the district court granted summary judgment was that CitiFinancial sent a

tow truck onto his property without justification or a repossession order and that

                                          11
             Case: 12-12639     Date Filed: 12/03/2012   Page: 12 of 22

CitiFinancial representatives rang Goia’s doorbell in a “civilized manner” and

requested him to contact CitiFinancial. This evidence does not give rise to a claim

of trespass under Georgia law, as there is no evidence that CitiFinancial’s

representatives did not leave when requested to do so, or that Goia ever even

asked them to leave. See Udoinyion, 657 S.E.2d at 648. Further, he did not show

that CitiFinancial interfered with his right to possession under Georgia law. Id.

Although the district court did not address whether there was a civil cause of

action for Goia’s claims of theft arising under tort law, this was not error. Goia’s

theft claim was a re-casting of his breach-of-contract claim, as he had contended

that CitiFinancial billed him for insurance that it had no right to obtain under the

contract. Thus, because Goia’s “theft” claim was encompassed by his breach-of-

contract claim, it was unnecessary to address whether Goia had a cause of action

under tort law. O.C.G.A. § 51-1-1 (providing that a tort is the unlawful violation

of a private legal duty other than a mere breach of contract, express or implied);

see Byrd v. United Servs. Auto. Ass’n, 729 S.E.2d 522, 525-26 (Ga. Ct. App. 2012)

(providing that one who takes property under a fair or honest claim of right does

not commit larceny or theft).

Defamation Claim

      To make out a prima facie case of defamation, a plaintiff must show the

                                          12
             Case: 12-12639     Date Filed: 12/03/2012   Page: 13 of 22

following: (1) a false and defamatory statement concerning the plaintiff; (2) an

unprivileged communication to a third party; (3) fault by the defendant amounting

at least to negligence; and (4) special harm or the actionability of the statement

regardless of any showing of special harm. Mathis v. Cannon, 573 S.E.2d 376,

380 (Ga. 2002).

      Goia’s defamation claim was based on two separate allegations:

(1) CitiFinancial made defamatory statements to Goia’s friends, family, and

wife’s workplace, and (2) CitiFinancial falsely reported to credit reporting

agencies that Goia was delinquent on his account. As to Goia’s first allegation, he

never presented any supporting evidence at the summary judgment stage of what

statements CitiFinancial actually made to Goia’s friends, family, and wife’s

workplace, but rather only testified that the telephone calls were made without

justification. Without any evidence as to what statements CitiFinancial made, it

cannot be determined whether the statements were false, and thus, Goia had failed

to set forth a prima facie case of defamation. With respect to his second allegation

concerning CitiFinancial’s reports of delinquency to credit agencies, the district

court did not actually decide whether Goia had presented evidence proving a

prima facie case of defamation under Georgia law. Rather, the court determined

that the FCRA preempted Goia’s claim on this basis. Goia does not address the

                                          13
             Case: 12-12639     Date Filed: 12/03/2012    Page: 14 of 22

court’s determination that his claim was preempted by FCRA. Thus, this issue is

abandoned, and we do not address it. See Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (providing that issues that a pro se appellant failed to raise in his

brief were abandoned). Accordingly, because Goia does not challenge the basis

on which the district court granted summary judgment, we affirm the court’s

ruling in favor of CitiFinancial as to his defamation claim.

Harassment Claim

      In 1977, Congress enacted the FDCPA in order to eliminate abusive debt

collection practices by debt collectors. Oppenheim v. I.C. Sys., Inc., 627 F.3d 833,

836 (11th Cir. 2010). The FDCPA prohibits a “debt collector” from engaging in

any conduct which results in harassment, oppression, or abuse. 15 U.S.C.

§ 1692d. The FDCPA also places various limits on debt collectors’

communications with others in connection with the collection of any debt,

including that they shall not communicate with the consumer after 9:00 pm or at

the consumer’s place of work, and they shall not communicate with third parties

without the prior consent of the consumer. 15 U.S.C. § 1692c(a), (b). However,

these provisions of the FDCPA only apply to debt collectors, and thus, in order to

state a plausible FDCPA claim, a plaintiff must allege that the defendant is a “debt

collector.” See Reese v. Ellis, Painter, Ratterree & Adams, LLP, 678 F.3d 1211,

                                          14
             Case: 12-12639     Date Filed: 12/03/2012    Page: 15 of 22

1216 (11th Cir. 2012) (providing that a plaintiff must allege that the defendant is a

debt collector to state a claim under 15 U.S.C. § 1692e). A party qualifies as a

debt collector where it operates a business that has the principal purpose of

collecting debts or regularly attempts to collect debts that are owed to another. 15

U.S.C. § 1692a(6).

      The district court construed Goia’s claims of harassment as arising under

the FDCPA. As the district court correctly determined, CitiFinancial did not

qualify as a debt collector under the FDCPA, such that Goia could bring a claim

for harassment under the FDCPA’s provisions, because CitiFinancial was engaged

in the collection of its own debts, as opposed to the debts of another. See Reese,

678 F.3d at 1216. Goia, however, does not challenge the court’s construction of

his claim as arising under the FDCPA, nor does he challenge the finding that

CitiFinancial was not a debt collector. Instead, he only contends that CitiFinancial

was not collecting its debts because it was stealing, which is irrelevant to the

court’s disposition of his claim. Further, Georgia’s criminal harassment statute

does not provide for a private remedy. See O.C.G.A. § 16-11-39.1 (harassing

phone calls); Anthony, 697 S.E.2d at 171-72. Accordingly, the district court

properly granted summary judgment in favor of CitiFinancial as to this claim.

                                         III.

                                          15
              Case: 12-12639      Date Filed: 12/03/2012   Page: 16 of 22

      With respect to the district court’s pretrial rulings, Goia argues that the

district court abused its discretion in denying his motion for recusal. He also

asserts that he requested a jury trial in state court.

Recusal Motion

      A district court’s refusal to recuse is reviewed for an abuse of discretion.

Christo v. Padgett, 223 F.3d 1324, 1333 (11th Cir. 2000). Under 28 U.S.C. § 144,

where a party to a proceeding in the district court files an affidavit that the judge

before whom the matter is pending has a personal bias or prejudice in favor of any

adverse party, a judge shall proceed no further with respect to the proceeding. Id.

To warrant recusal under § 144, the moving party must allege facts that would

convince a reasonable person that bias actually exists. Id. Under 28 U.S.C. § 455,

a judge must disqualify himself in any proceeding in which his impartiality might

reasonably be questioned or where he has a personal bias or prejudice concerning

a party. Id. For a judge to recuse himself under § 455, there must be grounds that

would lead an objective, fully informed lay observer to entertain significant doubt

about the judge’s impartiality. Id.

      Goia has not shown that a recusal was warranted under either § 144 or

§ 455. Goia did not testify as to any grounds in his affidavit attached to his

recusal motion that would convince a reasonable person that the district court

                                            16
             Case: 12-12639     Date Filed: 12/03/2012    Page: 17 of 22

judge was actually personally biased, as all of his allegations of bias pertained to

the court’s legal rulings. Further, the record provides no grounds that would lead

a fully informed lay observer to entertain any significant doubt about the judge’s

impartiality. Thus, the district court did not abuse its discretion in denying Goia’s

motion.

Jury Trial Request

      Interpreting the Federal Rules of Civil Procedure is a question of law

subject to de novo review. Burns v. Lawther, 53 F.3d 1237, 1240 (11th Cir. 1995).

The right to a civil jury is not absolute and, thus, may be waived if the request for

a jury was untimely. Id. Federal law governs the right to a jury trial in federal

courts with respect to diversity actions. Columbus Mills, Inc. v. Freeland, 918

F.2d 1575, 1577 (11th Cir. 1990). Under the Federal Rules of Civil Procedure, a

party who, before removal, expressly demanded a jury trial in accordance with

state law need not renew the demand after removal. Fed.R.Civ.P. 81(c)(3)(A).

After removal, a party who is entitled to a jury trial under Fed.R.Civ.P. 38 must be

given a jury trial where he serves a demand within 14 days after he was served

with a notice of removal filed by another party. Fed.R.Civ.P. 81(c)(3)(B).

      Goia asserts that he requested a jury trial in state court. However, he did not

present any evidence in the district court to support this assertion, and no record of

                                          17
              Case: 12-12639     Date Filed: 12/03/2012     Page: 18 of 22

a request for a jury trial was filed with the district court. Goia did not raise any

additional grounds for why he was entitled to a jury trial in the district court and

does not raise any additional grounds on appeal. As this was the only basis for his

request for a jury trial, the district court did not err in denying his request, in the

absence of evidence showing that he had, in fact, made such a request.

                                    IV.
      Goia contends that Renee Woods gave the following false testimony at trial:

(1) CitiFinancial was the owner and lienholder of the vehicle; (2) Goia had failed

to provide proof of insurance to CitiFinancial; (3) Goia’s insurance policy on the

vehicle had expired; and (4) the insurance did not cover the value of the vehicle.

Goia argues that the district court relied on these false statements in reaching its

judgment in favor of CitiFinancial. Goia further argues that CitiFinancial

defrauded the district court by using the repossession order that CitiFinancial had

obtained in state court to support its case.

      Following a bench trial, we review the district court’s conclusions of law de

novo and its factual findings for clear error. Crystal Entm’t & Filmworks, Inc. v.

Jurado, 643 F.3d 1313, 1319 (11th Cir. 2011). Under the clear error standard, we

may reverse a district court’s factual finding only if, after viewing all the evidence,

we have a definite and firm conviction that a mistake has been committed. Id. at



                                           18
              Case: 12-12639    Date Filed: 12/03/2012   Page: 19 of 22

1319-20. The credibility of a witness is in the province of the factfinder, and thus,

we will not ordinarily review the factfinder’s determination of credibility. Id. at

1320.

        Under Georgia law, a contract is an agreement between two parties for the

doing of a specified thing. See Budget Rent-a-Car of Atlanta, Inc. v. Webb, 469

S.E.2d 712, 713 (Ga. Ct. App. 1996). A party can recover for a breach of contract

where there has been a breach and there are damages. Id.

        Where an assignor has assigned a contract to an assignee, the assignee can

enforce the contract in the event of a breach of the terms of the contract. See

Mooneyham v. Provident Auto Leasing Co., 655 S.E.2d 640, 641-42 (Ga. Ct. App.

2007) (providing that the assignee was the real party in interest to bring an action

to recover damages under the contract where (1) the contract provided that the

assignor intended to assign the contract to the assignee, and (2) after the

assignment, the assignee serviced and administered the loan). An assignment is

the assignor’s transfer of its right to performance under a contract to the assignee,

such that the assignee acquires a right to performance under the contract. See

Bank of Cave Spring v. Gold Kist, Inc., 327 S.E.2d 800, 802 (Ga. Ct. App. 1985).

Rights and duties under a contract are generally freely assignable. See Corbin v.

Regions Bank, 574 S.E.2d 616, 619 (Ga. Ct. App. 2002) (providing that, upon

                                          19
             Case: 12-12639     Date Filed: 12/03/2012    Page: 20 of 22

assignment, assignee had right to payments from debtor). Assignments, however,

are not valid where they would materially increase the burden or risk imposed on

the obligor by contract. CGU Life Ins. Co. v. Singer Asset Fin. Co., LLC, 553

S.E.2d 8, 13 (Ga. Ct. App. 2001). Georgia courts have indicated that an

assignment of contract rights can be inferred from the totality of the circumstances

and need not be reduced to writing. See Forest Commodity Corp. v. Lone Star

Indus., Inc., 564 S.E.2d 755, 758 (Ga. Ct. App. 2002). Further, notice of the

assignment does not have to be in writing before becoming effective. See

Mooneyham, 655 S.E.2d at 642.

      Goia appears to be arguing that, based on the plain language of the contract,

he did not have to protect CitiFinancial’s interest in the vehicle because it never

became the vehicle’s lienholder. Goia does not challenge the fact that the contract

was assigned. Under Georgia law, when Star Suzuki assigned its right under the

contract to CitiFinancial, CitiFinancial acquired a right to Goia’s performance

under the contract, as well as a security interest in the vehicle. See Bank of Cave

Spring, 327 S.E.2d at 802. Thus, following the assignment, CitiFinancial had a

security interest in the vehicle, such that it was a lienholder, contrary to Goia’s

assertion on appeal.

      Next, Goia asserts that CitiFinancial should not have placed insurance on

                                          20
                Case: 12-12639   Date Filed: 12/03/2012   Page: 21 of 22

the vehicle because he had provided CitiFinancial with proof of insurance, his

insurance never expired, and he had insured the full value of the vehicle.

However, the district court’s basis for finding that Goia breached the contract was

only based on Goia’s failure to ensure that CitiFinancial’s interest was protected

under the contract and was not based on Goia failing to provide proof of

insurance, his insurance expiring, or him not having the full value of the vehicle

insured. Thus, to the extent Woods did testify that (1) Goia had failed to provide

proof of insurance to CitiFinancial in various instances, (2) believed, in 2007, that

Goia’s insurance had expired, or (3) somehow indicated that Goia did not have the

full value of the vehicle insured, this was not the basis of the court’s ruling on the

contract claim, and no error occurred in this respect. Goia asserts that the district

court erred in basing its determination, that he had breached the contract, on the

repossession order that CitiFinancial had obtained in state court, because the order

was later dismissed. The district court did not rely on this order as having any

legal value with respect to the breach-of-contract claim, and thus, did not err in

this respect.

      For the foregoing reasons, we affirm the district court’s judgment in favor of

CitiFinancial on Goia’s § 1983 civil rights claim, FDCPA harassment claim, and

state law claims.

                                          21
    Case: 12-12639   Date Filed: 12/03/2012   Page: 22 of 22

AFFIRMED.




                              22